UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-12431 Unity Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3282551 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 64 Old Highway 22, Clinton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code(908) 730-7630 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934,as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a nonaccelerated filer (as defined in Exchange Act Rule 12b-2): Large accelerated filer o Accelerated filero Nonaccelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: Yeso Nox The number of shares outstanding of each of the registrant’s classes of common equity stock, as of August 1, 2010 common stock, no par value:7,176,123 shares outstanding Table of Contents Page # PART I CONSOLIDATED FINANCIAL INFORMATION ITEM 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at June 30,2010, December 31, 2009, andJune 30,2009 1 Consolidated Statements ofIncome for the three and six months ended June 30, 2010 and2009 2 Consolidated Statements of Changes in Shareholders’ Equity for thesix months ended June 30, 2010 and2009 3 Consolidated Statements of Cash Flows for thesix months ended June 30, 2010 and2009 4 Notes to the Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 36 ITEM 4T Controls and Procedures 36 PART II OTHER INFORMATION 36 ITEM 1 Legal Proceedings 36 ITEM 1A Risk Factors 36 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3 Defaults upon Senior Securities 36 ITEM 4 Reserved 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 38 Exhibit 31.1 39 Exhibit 31.2 40 Exhibit 32.1 41 PART I - CONSOLIDATED FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) Unity Bancorp, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) June 30, 2010 December 31, 2009 June 30, 2009 ASSETS Cash and due from banks $ $ $ Federal funds sold and interest-bearing deposits Cash and cash equivalents Securities: Available for sale Held to maturity (fair value of $22,563, $28,406 and $31,634, respectively) Total securities Loans: SBA held for sale SBA held to maturity SBA 504 Commercial Residential mortgage Consumer Total loans Less: Allowance for loan losses Net loans Premises and equipment, net Deferred tax assets Bank owned life insurance Prepaid FDIC insurance - Federal Home Loan Bank stock Accrued interest receivable Other real estate owned Goodwill and other intangibles SBA servicing assets Other assets Total Assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing demand deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits, under $100,000 Time deposits,$100,000 and over Total deposits Borrowed funds Subordinated debentures Accrued interest payable Accrued expenses and other liabilities Total Liabilities Commitments and contingencies - - - Shareholders' equity: Preferred stock, no par value, 500 shares authorized Common stock, no par value, 12,500 shares authorized Retained earnings (deficit) Treasury stock at cost ) ) ) Accumulated other comprehensive income (loss), net of tax ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ Preferred shares 21 21 21 Issued common shares Outstanding common shares The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 1 of 41 Unity Bancorp Consolidated Statements of Operations (Unaudited) For the three months ended June 30, For the six months ended June 30, (In thousands, except per share amounts) INTEREST INCOME Federal funds sold and interest-bearing deposits $
